     Case 5:17-cr-00222-JGB Document 130 Filed 10/09/18 Page 1 of 2 Page ID #:1141



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     VICTORIA A. DEGTYAREVA (Cal. Bar No. 284199)
 4   Assistant United States Attorney
     OCDETF Section
 5        1400 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-7635
 7        Facsimile: (213) 894-0142
          E-mail:    Victoria.Degtyareva@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                            UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. ED CR 17-222(A)-JGB

13              Plaintiff,                    GOVERNMENT’S REPLY IN SUPPORT OF
                                              ITS MOTION TO AMEND THE COURT’S
14                    v.                      AUGUST 24, 2018 ORDER

15   SLAVCO IGNJATOV, et al.,                 Hearing Date: November 5, 2018
                                              Hearing Time: 2:00 p.m.
16              Defendants.                   Location: Courtroom of the Hon.
                                                        Jesus G. Bernal
17

18         Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Victoria A.
21   Degtyareva, hereby files its Reply in Support of its Motion to Amend
22   the Court’s August 24, 2018 Order (the “Order”).
23         In their opposition to the government’s motion, defendants
24   Slavco Ignjatov and Valentino Hristovski (“defendants”) contend that
25   the government is asking this Court “to help hide the conduct which
26   occurred here.”       (Dkt. No. 128 at 6.)    That is incorrect.     The
27   agents’ conduct is fully set forth in the declarations and testimony
28   of the witnesses and in the Court’s Order; the government is not
     Case 5:17-cr-00222-JGB Document 130 Filed 10/09/18 Page 2 of 2 Page ID #:1142



 1   asking for the removal of any of that information.           The government’s

 2   request pertains only to the Court’s finding that the agents’ actions

 3   constituted misconduct.

 4         Defendants further argue that the government should be deterred

 5   from a policy of installing GPS trackers on vehicles at the

 6   international border without a warrant.         (Dkt. No. 128 at 6.)      In

 7   fact, the Court’s suppression of the evidence and the resulting

 8   dismissal of the case against these defendants serve as strong

 9   deterrents.    It is not necessary to also have misconduct findings

10   against the individual agents who followed that policy.            As the

11   government stated in its motion, if the Court is not inclined to

12   strike the entire finding of misconduct from its Order, the

13   government requests that the Court amend the paragraph on page 12 to

14   state that its finding of “significant government misconduct” was

15   aimed at the government policy as a whole, and it was not a finding

16   that Officer Asatur Mkrtchyan or Special Agent Hannah Monroe acted in

17   bad faith, deliberately, recklessly, or negligently.

18

19    Dated: October 9, 2018               Respectfully submitted,

20                                         NICOLA T. HANNA
                                           United States Attorney
21
                                           LAWRENCE S. MIDDLETON
22                                         Assistant United States Attorney
                                           Chief, Criminal Division
23

24                                               /s/
                                           VICTORIA A. DEGTYAREVA
25                                         Assistant United States Attorney

26                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
27

28
